

117 HR 4410 IH: Year-Round Fuel Choice Act of 2021
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4410IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Ms. Craig (for herself, Mr. Smith of Nebraska, Mrs. Axne, Mr. Johnson of South Dakota, Mr. Pocan, Mr. Rodney Davis of Illinois, Mr. Feenstra, Mr. Fortenberry, Mr. Smith of Missouri, Mrs. Bustos, Mrs. Hinson, Mr. Estes, Mrs. Hartzler, Mr. Bost, Mrs. Miller-Meeks, Mr. Hagedorn, Mr. Luetkemeyer, Mr. Baird, Mr. Comer, Mrs. Fischbach, Mr. Kind, and Mr. LaHood) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Clean Air Act to modify the ethanol waiver for the Reid Vapor Pressure limitations under that Act, and for other purposes.1.Short titleThis Act may be cited as the Year-Round Fuel Choice Act of 2021.2.Ethanol waiverSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended—(1)in subsection (f)(4)—(A)by striking (4) The Administrator, upon and inserting the following:(4)Waiver(A)In generalThe Administrator, on; and(B)by adding at the end the following:(B)Reid vapor pressureA fuel or fuel additive that has been granted a waiver under subparagraph (A) prior to January 1, 2017, and meets all the conditions of that waiver other than any limitations of the waiver with respect to Reid Vapor Pressure, may be introduced into commerce if the fuel or fuel additive meets all other applicable Reid Vapor Pressure requirements.; and(2)in subsection (h)—(A)in paragraph (4)—(i)in the matter preceding subparagraph (A), by inserting or more after 10 percent; and(ii)in subparagraph (C), by striking additional alcohol or; and(B)in paragraph (5)(A), by inserting or more after 10 percent.